DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-14 and 16-22 are pending.

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 12/11/20 is acknowledged.  The traversal is on the ground(s) that the Species for a general inventive concept and all contain the technical features of claim 1.  This is not found persuasive.  Lack of unity of invention is considered present in an “a priori” examination and additionally, for purposes of argument, “a posteriori”.  Although the claims may all provide the function of a saddle system enabling composite movement of the saddle with rotation and turnover, the Species do not share the same technical feature.  The Office does not consider the technical feature to be a general function of the saddle system, but the structure used to obtain this movement (i.e. the technical feature may not be considered “a saddle” such that every saddle may be considered to have the same general inventive concept and provide unity of invention.)  The technical features provided for each Species, as listed in Applicant’s remarks, are each considered novel and nonobvious features for purposes of restriction.  
For purposes of argument, should the technical feature be found to be a saddle enabling composite movement of the saddle with rotation and turnover, each Species lacks the same corresponding technical feature.  The prior art of Deiana (US 2017/0355409) shows a saddle having a rotation and turnover feature and therefore each of the different structures provided in each embodiment and listed by Applicant are considered “special technical features” which are novel and unobvious for the purposes of restriction. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deiana (US 2017/0355409).  Deiana discloses a saddle system, comprising a follower device, wherein the follower device is arranged on a seat rod (fig. 3: 34) of a bicycle for mounting a saddle (fig. 3: 12), and the follower device comprises a left and right rotating assembly (fig. 3:40) and a left and right turnover assembly (fig. 2: 20) which are interconnected, wherein the left and right rotating assembly is rotated leftward or rightward with respect to the left and right turnover assembly, so that the saddle rotates leftward or rightward with respect to the seat rod, the left and right turnover assembly is turned over leftward or rightward with respect to the left and right rotating assembly, so that the saddle is turned over leftward or rightward with respect to the seat rod.
As concerns claim 22, Deiana discloses a bicycle comprising the saddle of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deiana in view of Twist (US 605,151).  Deiana discloses wherein the saddle system further comprises the saddle being mounted on the follower device (as shown in fig. 3) and the front side of the saddle provided with an avoidance part for avoiding a private part (U-shaped recess shown in fig. 1).  Deiana does not teach a thigh avoidance part.  However, Twist teaches a bicycle saddle with a private part avoidance part (fig. 2, shown along the area in the front pointed to by the x-axis) and a thigh avoidance part (fig. 2, shown along the outside of the saddle pointed to by the y-axis delineations).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide a thigh avoidance part on the saddle of Deiana making it closer in shape to that of Twist in order to provide additional comfort and ease of motion to the user. 

Allowable Subject Matter
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Deiana and Twist fail to teach wherein the left and right rotating assembly is mounted on the seat rod and the left and right turnover assembly is mounted on the left and right rotating assembly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636